DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The cancellation of claims 2-3, 5, 16-17, and 23-24 and the addition of claims 30-46 in the response filed June 5, 2022 have been acknowledged. 

Response to Arguments
Applicant's arguments filed June 5, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the combination of Floyd with Zhang would not result in a microporous membrane wipe as claimed, the examiner does not find it persuasive.  
The rejection starts by using the Zhang reference which teaches a microporous membrane made by a dry-stretch method comprising the properties of claim 30.  Then, the examiner relied on Floyd, not for the teaching of how the wipe is made (i.e. the TIPS method), but for its teaching that it is known to use microporous membranes and films as separators in electrochemical cells (i.e. battery) and as oil removal cloths and wipes for cosmetic purposes.  The examiner is merely relying on the teaching in Floyd that it is known to use microporous membranes and films as separators in electrochemical cells (i.e. battery) and as oil removal cloths and wipes for cosmetic purposes.  Therefore, the membrane of Zhang made by a dry process can be adapted for skin oil blotting.  The examiner is not relying on the membrane and how it is made in the Floyd reference but is relying on the membrane of Zhang.  Furthermore, a person of ordinary skill is also a person of ordinary creativity, not an automaton.  MPEP 2141.03.  As such, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp and would be able to look to the teaching of Floyd that it is known to use microporous membranes and films as separators in electrochemical cells (i.e. battery) and as oil removal cloths and wipes for cosmetic purposes and apply it to the membrane of Zhang made by the dry stretch method.  Therefore, the combination of Zhang and Floyd teach using the dry-stretch microporous membrane as an oil removal cloth/wipe.   Furthermore, there is a reasonable expectation of success in combining these references because Floyd teaches the use of microporous membranes and films as separators in electrochemical cells (i.e. battery) and as oil removal cloths and wipes for cosmetic purposes are interchangeable. 
In response to applicant’s argument that Seth teaches away from the claimed pore size, the Examiner respectfully disagrees.  The Examiner relied on Seth for its general teaching that pore size affects oil absorption.  Seth teaches that with a pore size less than 3 microns, it is difficult to get the rapid oil absorption rate needed. Seth is discussing the pore size as it relates to rapid oil absorption where decreasing the pore size affects achieving a high oil absorption rate (Note, the rate of absorption is not claimed as discussed above).  This is not a teaching away that pore size affects oil absorption.  In fact, Seth confirms that pore size affects oil absorption.  Therefore, Seth does not teach away from the claimed invention.  
Claim Objections
Claims 31 and 39 are objected to because of the following informalities:  
Claim 31 recites “having round shaped pores” and “a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0.”  These limitations are already present in parent claim 30 and should be deleted from claim 31.
Claim 31 recites “at least one layer of porous polymer film made by a dry-stretch process” in line 7.  This limitation is already present in line 2 of claim 31, so the examiner suggests deleting the repeated limitation from line 7.
Claim 39 recites “having round shaped pores”, “a porosity of 40% to 90%”, and “a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0.”  These limitations are already present in parent claim 30 and should be deleted from claim 39.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 30 and 43-46, the subject matter not properly described in the application as filed is “a microporous membrane wipe...having an oil absorption ratio of at least 3.87” in claim 30, “above 4.20” in claim 43, “above 5.19” in claim 44, “above 8.51” in claim 45, and “above 12.61” in claim 46.  Table 4 and Table 5 only provide support for a facial blotter where the greatest number of one of the samples is 14.51. The claim language states “at least 3.87” so at most based on the samples in Table 4 and Table 5 the applicant has support for a range of 3.87-14.51. The specification does not provide support for anything beyond 14.51 which is encompassed by the use of “at least” in the claim. Therefore, nowhere in the specification does it provide support for a microporous membrane wipe to have an oil absorption ratio extending beyond 14.51 as encompassed by the claim.
In claim 35, the subject matter not properly described in the application as filed is “a porous polymer film...having an oil absorption ratio of at least 3.87...a thickness of at least 8 microns.”  Referring to Table 4 and Table 5 and the text of the last two lines of page 24 of the specification, the obtained absorption ratios of Table 4 and Table 5 only support a thickness of 14-16 microns and 3-3.6 gsm basis weight. Additionally, it is not evident which thickness of the 14-16 micron range produces the higher than 14.51 absorption ratio. Therefore, there is no support in the specification for a thickness outside of 14-16 microns as encompassed by the claimed thickness of at least 8 microns while still achieving an absorption ratio of 3.87-14.51.
In claim 39, the subject matter not properly described in the application as filed is “a microporous membrane wipe...having an oil absorption ratio of at least 3.87” in combination with “at least one nonwoven, woven, or knit layer bonded to at least one side of said dry-stretched microporous polymer film.” Table 4 and Table 5 provide examples of oil absorption ratios of a Celgard single-layer PP membrane facial blotter and a Celgard two-layer PP membrane facial blotter. This does not include at least one nonwoven, woven, or knit layer bonded to at least one side of said dry-stretched microporous polymer film. Therefore, nowhere in the specification does it provide support for a microporous polymer film in combination with at least one nonwoven, woven, or knit layer bonded to at least one side of said dry-stretched microporous polymer film having an oil absorption ratio of at least 3.87.
Claims 31-34, 36-38, and 40-42 are rejected under 35 U.S.C. 112(a) for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “the nonporous precursor” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 39 recites “a porosity of 40% to 90%” and “a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0” in lines 4-6.  Claim 39 recites “a porosity of 65% to 90%” and “a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 1.0 to 5.0” in lines 11-13.  It is unclear what applicant is trying to claim due to the contradictory ranges presented in the claim.  For the purpose of examination, the examiner is interpreting the claim as being consistent with the narrowing ranges presented in lines 11-13 as they narrow the ranges presented in claim 30 from which claim 39 ultimately depends.
Claim 39 recites “none of the plies are bonded together…and/or…wherein all of the plies are bonded together” in lines 17-21.  How can none of the plies be bonded together and have all of the plies be bonded together? It is unclear what the applicant is trying to claim.  For the purpose of examination, the examiner is interpreting the “and/or” in line 18 to read “or.”
Claim 40 recites “a method of making the microporous membrane wipe of claim 30 and/or a method of making a layer of a microporous membrane wipe” in lines 1-2.  It is unclear what the applicant is trying to claim in the situation directed to the “and” requiring “a method of making the microporous membrane wipe of claim 30 and a method of making a layer of a microporous membrane wipe.”  Are the steps recited in the body of the claim required to make the wipe of claim 30 and the layer, or are these steps required to make the layer of the wipe but not make the wipe of claim 30 using these steps?  There is nothing in the body of the claim that links back to claim 30 itself.
Claims 32-34, 37-38, and 41 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-38 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PGPub 2011/0223486, hereinafter ‘486), Floyd et al. (U.S. PGPub 2006/0148915, hereinafter ‘915), and Seth (U.S. PGPub 2002/0110655, hereinafter ‘655).
Claims 30 and 43-46: ‘486 teaches a microporous polymeric film consisting of a microporous polymer [paragraphs 106 and 116] made by a dry-stretch process [abstract], wherein said polymer is semi-crystalline [paragraph 116], and said microporous polypropylene film has the following: round shaped pores [paragraph 110], said round shaped pores having an aspect ratio of 0.75 to 1.25 [paragraph 110]; a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0 [paragraph 278], said transverse tensile strength is at least about 300 kgf/cm2 [paragraph 286]; an average pore size of  0.03 to 0.50 microns [paragraphs 113]; and a porosity in the range of 20-80% [paragraph 113] in order to improve the membranes strength and enhance durability [abstract; paragraphs 20, 106, 116, 237 and 338-341].
‘486 teaches the film can be used in a wide variety of applications [paragraph 106], but it does not explicitly teach that the microporous membrane is a wipe.  However, ‘915 teaches it is known to use microporous membranes and films as separators in electrochemical cells [paragraph 2] and as oil removal cloths and wipes for cosmetic purposes [paragraph 3].  It would have been obvious to a person of ordinary skill in the art to try using the microporous membrane of ‘486 as an oil removal wipe in view of the teaching of ‘915 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  Therefore, the combination of ‘486 and ‘915 teach that the microporous membrane can be used as a wipe for skin oil blotting.
While ‘486 teaches the claimed pore size and porosity ranges, the combination of ‘486 and ‘915 do not explicitly teach that the microporous membrane wipe will have an oil absorption ratio of at least 3.87 when using canola oil or dodecane (in claim 30), the oil absorption ratio is above 4.20 (in claim 43), the oil absorption ratio is above 5.19 (in claim 44), the oil absorption ratio is above 8.51 (in claim 45), and the oil absorption ratio is above 12.61 (in claim 46).   However, ‘655 teaches oil absorbing wipes where it is known that the pore size and porosity of the wipe affects the amount of oil that can be absorbed by the wipe [abstract; paragraphs 29 and 36].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pore size and porosity of the wipe in order to optimize the amount of oil that can be absorbed by the wipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.  

Claim 31: ‘486, ‘915, and ‘655 teach the limitations of claim 30 above.  ‘486 teaches extruding a polymer into at least a single layer nonporous precursor [paragraphs 106, 116, 339, and 343], and dry-stretching [abstract] by biaxially stretching the nonporous precursor  [paragraph 340], the biaxial stretching including a machine direction stretching and a transverse direction stretching [paragraph 340], the transverse direction stretching including a simultaneous controlled machine direction relax [paragraph 340] in order to improve the membranes strength and enhance durability [paragraph 20].  ‘486 also teaches round shaped pores [paragraph 110], a porosity of 40% to 90% [paragraph 278], a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0 [paragraph 278], and an Aquapore size of at least about 0.07 microns [paragraph 278].

Claim 32: ‘486, ‘915, and ‘655 teach the limitations of claim 31 above.  ‘486 also teaches the machine direction stretching of biaxially stretching includes the step of transverse direction stretching with simultaneous machine direction stretching, and wherein biaxially stretching includes the step of transverse direction relax [paragraphs 121 and 279].

Claim 33: ‘486, ‘915, and ‘655 teach the limitations of claim 31 above.  ‘486 also teaches biaxially stretching of nonporous precursor further includes an additional machine direction stretching step [paragraph 280].

Claim 34: ‘486, ‘915, and ‘655 teach the limitations of claim 31 above.  ‘486 also teaches said machine direction stretching is performed prior to said transverse direction stretching forming a porous intermediate [paragraph 282].

Claim 35: ‘486, ‘915, and ‘655 teach the limitations of claim 30 above.  ‘486 also teaches the porous polymer film further having a thickness of at least 8 microns [paragraph 244], said transverse tensile strength is at least about 300 kgf/cm2 [paragraph 286].

Claim 36: ‘486, ‘915, and ‘655 teach the limitations of claim 30 above.  ‘486 also teaches the porous polymer film further having a transverse direction shrinkage of: less than 6.0% at 90° [paragraph 287]; and less than 15.0% at 120° C [paragraph 289]. 

Claim 37: ‘486, ‘915, and ‘655 teach the limitations of claim 31 above.  ‘486 also teaches that the nonporous precursor is one of a blown film and a slot die film [paragraph 294].

Claim 38: ‘486, ‘915, and ‘655 teach the limitations of claim 31 above.  ‘486 also teaches that the nonporous precursor is a single layer precursor formed by at least one of single layer extrusion and multilayer extrusion [paragraph 295].

Claim 40: ‘486, ‘915, and ‘655 teach the limitations of claim 30 above.  ‘486 also teaches the method of making the microporous membrane comprises extruding a polymer into nonporous precursor [paragraphs 106, 116, 339, and 343], and biaxially stretching the nonporous precursor  [paragraph 340], the biaxial stretching including a machine direction stretching and a transverse direction stretching [paragraph 340], the transverse direction stretching including a simultaneous controlled machine direction relax [paragraph 340] in order to improve the membranes strength and enhance durability [paragraph 20].  

Claim 41: ‘486, ‘915, and ‘655 teach the limitations of claim 30 above.  ‘486 also teaches the polymer excludes any oils for subsequent removal to form pores or any pore-forming materials to facilitate pore formation [none of these are recited in ‘486 as being required in process, so this limitation is met], the polymer being selected from the group consisting of polyolefins, fluorocarbons, polyamides, polyesters, polyacetals or polyoxymethylenes, polysulfides, polyvinyl alcohols, co-polymers of the foregoing polymers, and combinations of the foregoing polymers [paragraph 305], further comprising the step of: annealing the non-porous precursor after extruding and before biaxially stretching [paragraph 345], wherein annealing being conducted at a temperature in the range of Tm-80°C to Tm-10°C [paragraphs 123 and 346], wherein Tm indicates melt temperature of the polymer [paragraph 123], wherein biaxially stretching comprising the steps of [paragraph 347]: machine direction stretching [paragraph 348], and thereafter transverse direction stretching including a simultaneous machine direction relax [paragraph 349], wherein machine direction stretching is conducted either hot or cold or both [paragraph 350], wherein cold machine direction stretching is conducted at a temperature <Tm -50° C and/or hot machine direction stretching is conducted at a temperature <Tm -10° C [paragraphs 351-352], wherein the total machine direction stretch is in the range of 50-500% [paragraph 353], the total transverse direction stretch being in the range of 100-1200% [paragraph 354], the machine direction relax from the transverse direction stretch being in the range of 5-80% [paragraph 355].

Claim 42: ‘486, ‘915, and ‘655 teach the limitations of claim 30 above.  ‘486 teaches has thickness in a range of about 10-50 microns [paragraph 244].  A prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30, 35-36 and 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 10,953,591 in view of Seth (U.S. PGPub 2002/0110655, hereinafter ‘655).
Claims 30 and 43-46: U.S. Patent 10,953,591 claims a microporous membrane wipe comprising microporous polymer film made by a dry-stretch process wherein the polymer is a semi-crystalline polymer; round shaped pores having an aspect ratio in a range of 0.75 to 1.25; a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0; said transverse tensile strength is greater than or equal to 175 kgf/cm2; an average pore size of about 0.5 microns; and a porosity in a range of 20-80%.
While U.S. Patent 10,953,591 teaches the claimed thickness, pore size, and porosity ranges, the combination of U.S. Patent 10,953,591 and Zhang do not explicitly teach that the microporous membrane wipe will have an oil absorption ratio of at least 3.87 when using canola oil or dodecane (in claim 30), the oil absorption ratio is above 4.20 (in claim 43), the oil absorption ratio is above 5.19 (in claim 44), the oil absorption ratio is above 8.51 (in claim 45), and the oil absorption ratio is above 12.61 (in claim 46).  However, Seth teaches oil absorbing wipes where it is known that the thickness, pore size, and porosity of the wipe affects the amount of oil that can be absorbed by the wipe [abstract; paragraphs 29 and 36].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness, pore size, and porosity of the wipe in order to optimize the amount of oil that can be absorbed by the wipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.  
Thus, one of ordinary skill in the art would be able to optimize the parameters of the wipe to achieve an oil absorption ratio of at least 3.87 when using canola oil or dodecane (in claim 30), the oil absorption ratio is above 4.20 (in claim 43), the oil absorption ratio is above 5.19 (in claim 44), the oil absorption ratio is above 8.51 (in claim 45), and the oil absorption ratio is above 12.61 (in claim 46).

Claim 35: U.S. Patent 10,953,591 claims that the porous polymer film has a thickness of at least 8 microns and a transverse direction tensile strength of at least 225 kgf/cm2.

Claim 36: U.S. Patent 10,953,591 claims that the porous polymer film further having a transverse direction shrinkage of: less than 6.0% at 90; and less than 15.0% at 120° C.

Claims 31-34 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 10,953,591 in view of Seth (U.S. PGPub 2002/0110655, hereinafter ‘655), and Zhang et al. (U.S. PGPub 2011/0223486).
Claims 31-34: U.S. Patent 10,953,591 claims extruding a polymer into at least a single layer nonporous precursor, biaxially stretching the nonporous precursor, the biaxial stretching including a machine direction stretching and a transverse direction stretching, the transverse direction stretching including a simultaneous controlled machine direction relax in order to improve the membranes strength and enhance durability; round shaped pores ; a porosity of 40% to 90%; and a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0.
U.S. Patent 10,953,591 does not teach an Aquapore size of at least 0.06 microns.  However, Zhang teaches a microporous polymeric film of improved strength made by a dry-stretch process consisting essentially of a single microporous polymer film, wherein said polymer is a semi-crystalline polymer, and said microporous polypropylene film has round shaped pores, said round shaped pores having an aspect ratio of 0.75 to 1.25; an average pore size of  0.03 to 0.50 microns; and a porosity in the range of 20-80%; a ratio of machine direction tensile strength to transverse direction tensile strength in the range of 0.5 to 5.0; and an Aquapore size of at least 0.06 microns; the machine direction stretching of biaxially stretching includes the step of transverse direction stretching with simultaneous machine direction stretching, and wherein biaxially stretching includes the step of transverse direction relax; biaxially stretching of nonporous precursor further includes an additional machine direction stretching step; teaches said machine direction stretching is performed prior to said transverse direction stretching forming a porous intermediate in order to improve the membranes strength and enhance durability [abstract; paragraphs 20, 106, 110, 113, 116, 121, 237, 244, 279-280, 282, 303, and 338-341].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polymer membrane wipe of U.S. Patent 10,953,591 with an Aquapore size of at least 0.06 microns as taught by Zhang because Zhang teaches it is a known an Aquapore size of at least 0.06 microns to make microporous polymer membranes of improved strength by a dry-stretch process.

Claim 37: U.S. Patent 10,953,591 claims that the nonporous precursor is one of a blown film and a slot die film.

Claim 38: U.S. Patent 10,953,591 claims that the nonporous precursor is a single layer precursor formed by at least one of single layer extrusion and multilayer extrusion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759